 

Exhibit 10.1

 



TAKUNG ART CO., LTD

 

Executive Employment Agreement

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"), entered into as of May
26, 2020, by and between Takung Art Co., Ltd., a Delaware corporation (the
"Company") and Jing Wang (the "Executive"). The Company and Executive are
collectively referred to herein as the "Parties." This Agreement automatically
shall supersede any agreement between the Company and Executive concerning
Executive's employment by the Company.

 

RECITALS

 

A. The Company desires to employ the Executive as its Chief Financial Officer
(CFO), and to assure itself of the services of the Executive for the Initial
Period and Extended Period (each as defined below).

 

B. The Executive desires to be employed by the Company as its CFO for the
Initial Period and Extended Period and upon the terms and conditions of this
Agreement.

 

C. Executive agrees to use her best efforts, and apply her skill and experience,
to the proper performance of her duties hereunder and to the business and
affairs of the Company. Executive agrees to serve the Company faithfully,
diligently and to the best of her ability.

 

AGREEMENT

 

ACCORDINGLY, the Parties agree as follows:

 

1. Term of Employment.  The Company shall employ the Executive to render
services to the Company in the position and with the duties and responsibilities
described in Section 2 for a period of three (3) months starting from June 1,
2020 (the “Initial Period”), which period shall be automatically extended for an
additional nine (9) months (the "Extended Period "), unless the Company provides
notice to the Executive of its election not to extend the period prior to the
expiration of the Initial Period, or unless the Initial Period or Extended
Period, as applicable, is terminated sooner in accordance with Sections 4 or 5
below or extended upon mutual agreement of the Parties.

 

2. Position, Duties, Responsibilities.

 

2.1 Position.  The Executive shall render services to the Company in the
positions of CFO and shall perform all services appropriate to such position.
The Executive's principal place of employment shall be at any location mutually
acceptable to the board of directors of the Company and the Executive.  The
Executive shall devote her best efforts to the performance of her duties.  The
Executive shall report to the board of directors of the Company.

  

2.2 Execution of Other Employment Agreements.  The Executive shall upon request
of the Company execute an employment agreement with any direct or indirect
subsidiary of the Company (in each case, a "Subsidiary Employment
Agreements") in accordance with Hong Kong or China laws and regulations, in the
form substantially identical to this Agreement except for adjustments or
alterations required to comply with the relevant laws and regulations of the
Hong Kong or China as the case may be.

 



 

 

 

3. Compensation and Holiday.  In consideration of the services to be rendered
under this Agreement, the Executive shall be entitled to the following:

 

3.1 Base Salary.  The Company shall pay the Executive a "Base Salary" of RMB
30,000 per month, subject to adjustment in accordance with Section 3.2
below.  The Base Salary shall be paid in accordance with the Company's regularly
established payroll practices.

 

3.2 Salary Adjustment.  The Executive's Base Salary will be reviewed from time
to time in accordance with the established procedures of the Company for
adjusting salaries for similarly situated employees and may be adjusted in the
sole discretion of the Company.

 

3.3 Benefits.  The Executive shall be eligible to participate in the benefits
made generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company (including the
Company’s Equity Incentive Plan), and as may be amended from time to time in the
Company's sole discretion. Nothing contained in this Article shall affect or in
any way limit Executive's rights as an executive employee of the Company to
participate in any profit sharing plan, supplemental compensation arrangements
or any other fringe benefits offered by the Company to its employees as set
forth in the Company's employee handbook, and compensation received by Executive
hereunder shall be in addition to the foregoing except that the severance
benefits set forth in this Agreement shall be exclusive.
 

3.4  Bonus.  The Executive shall not be entitled to any bonus unless otherwise
approved by the board of directors of the Company in its sole discretion.

 

3.5 Holidays.  The Executive shall be entitled, in addition to applicable
statutory public holidays, to take Twenty (20) working days as paid holidays in
each full calendar year.  If the Executive's employment commences or terminates
part way through a calendar year, her entitlement to holidays will be assessed
on a pro-rata basis in accordance with the Company's holiday policy, as it may
change from time to time.

  

4. Termination By Company.

 

4.1 Termination for Cause.  For purposes of this Agreement, "For Cause" shall
mean the occurrence of any of the following, subject only to any statutory
requirement of any applicable law: (i) the failure of the Executive to properly
carry out her duties after notice by the Company of the failure to do so and a
reasonable opportunity for the Executive to correct the same within a reasonable
period specified by the Company; (ii) any breach by the Executive of one or more
provisions of any written agreement with, or written policies of, the Company or
her fiduciary duties to the Company likely to cause material harm to the Company
and its affiliates, at the Company's reasonable discretion, or (iii) any theft,
fraud, dishonesty or serious misconduct by the Executive involving her duties or
the property, business, reputation or affairs of the Company and its
affiliates.  The Company may terminate the Executive's employment For Cause at
any time, without any advance notice or payment in lieu of notice.  The Company
shall pay to the Executive all compensation prescribed under Section 3 hereof to
which the Executive is entitled up through the date of termination, subject to
any other rights or remedies of the Company under law, and thereafter all
obligations of the Company under this Agreement shall cease.

  

4.2 By Disability.  In the event Executive shall, by reason of illness or other
incapacity, become unable to perform the services agreed upon herein
("Disability" or "Disabled"), the Company shall continue to compensate Executive
for six (6) months commencing from the date of such Disability at her base
monthly salary less any amounts actually received by Executive from the
disability insurance policies carried by the Company for the benefit of
Executive pursuant to Section 3. "Disability" shall mean if, as a result of
Executive's incapacity due to physical or mental illness, Executive shall have
been absent from the full-time performance of Executive's duties with the
Company for three (3) consecutive months, and within thirty (30) days after
written notice of termination is given Executive shall not have returned to the
full-time performance of Executive's duties. The determination of Disability
will be established by the Company’s benefit provider. The determination of such
benefit provider shall be made in writing to the Company and Executive and shall
be final and conclusive for purposes of this Agreement.

 



 

 

 

4.3 Other Termination by Company.  In addition to Sections 4.1 through 4.2, the
Company may at any time terminate the employment of the Executive without cause:
(i) at any time during the Initial Period, in which case the Executive will not
be eligible to receive any severance; or (ii) by giving one (1) month written
notice to the Executive during the Extended Period, in which case the Executive
will be eligible to receive an amount equal to one (1) month of the then-current
Base Salary of the Executive payable in the form of salary continuation (the
“Severance”). The Executive's eligibility for Severance is conditioned on the
Executive having first signed a Termination Certificate in the form attached
as Exhibit A.  The Executive shall not be entitled to any Severance payments if
the Executive's employment is terminated For Cause, by death or by Disability
(as provided above) or if the Executive's employment is terminated by the
Executive for any reason other than Good Reason, as defined below.

 

5. Termination By Executive.

 

5.1 Termination by Executive other than for Good Reason.  The Executive may
terminate employment with the Company at any time for any reason or no reason at
all, upon three (3) months' advance written notice.  During such notice period
the Executive shall continue to diligently perform all of the Executive's duties
hereunder.  The Company shall have the option, in its sole discretion, to make
the Executive's termination effective at any time prior to the end of such
notice period as long as the Company pays the Executive all compensation under
Section 3 hereof to which the Executive is entitled up through the actual
termination date.  Thereafter all obligations of the Company shall
cease.  Unless the Executive terminates her employment for Good Reason, as
provided in Section 5.2, no Severance or other separation benefits shall be paid
to the Executive.

 

5.2 Termination for Good Reason.  The Executive's termination shall be for Good
Reason (as defined below) if the Executive provides written notice to the
Company of the Good Reason within ten (10) days of the event constituting Good
Reason and provides the Company with a period of ten (10) days to cure the Good
Reason and the Company fails to cure the Good Reason within that period.  For
purposes of this Agreement, "Good Reason" shall mean, without the Executive’s
express written consent, the occurrence of any of the following circumstances:
(a) The assignment to Executive of any duties inconsistent with Executive’s
status as an executive officer of the Company or a substantial adverse
alteration in the nature or status of Executive’s responsibilities from those in
effect upon the date hereof; (b) A reduction by the Company by more than twenty
percent (20%) in Executive’s Base Salary as in effect on the date hereof; (c)
The failure by the Company, without Executive’s consent, to pay to Executive any
portion of Executive’s compensation due hereunder more than twice in any 12
month period except pursuant to an across-the-board compensation deferral
similarly affecting all executives of the Company; (d) The failure by the
Company to continue to provide Executive with benefits or arrangements
(including, without limitation, income tax services, car allowances, and other
fringe benefits) at least as favorable to those enjoyed by Executive upon the
start of employment hereunder, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
Executive of any material fringe benefit enjoyed by Executive upon the start of
employment hereunder. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder. Upon occurrence of any of the foregoing events which
Executive believes constitutes "Good Reason," Executive must notify the Company
in writing within ten (10) days and give the Company ten (10) days to cure or
correct the alleged action or failure. After the expiration of twenty (20) days,
Executive may quit for "Good Reason" by giving written notice within an
additional fourteen (14) days.

 

6. Termination Obligations.

 

The Executive agrees that on or before termination of employment, she will
promptly return to the Company all documents and materials of any nature
pertaining to her work with the Company, including all originals and copies of
all or any part of any Proprietary Information or Inventions (as defined below)
along with any and all equipment and other tangible and intangible property of
the Company.  The Executive agrees not to retain any documents or materials or
copies thereof containing any Proprietary Information or Inventions.

 



 

 

 

The Executive further agrees that:  (i) all representations, warranties, and
obligations under Articles 6, 7, 8, 9, 10, 11, 12, 14.1, 14.2, 14.3 and 14.4
contained in this Agreement shall survive the termination of the Initial Period
and Extended Period, as applicable; (ii) the Executive's representations,
warranties and obligations under Articles 6, 7, 8, 9, 10, 11, 12, 14.1, 14.2,
14.3 and 14.4 shall also survive the expiration of this Agreement; and
(iii) following any termination of the Initial Period or Extended Period, as
applicable, the Executive shall fully cooperate with the Company in all matters
relating to her continuing obligations under this Agreement, including but not
limited to the winding up of pending work on behalf of the Company, the orderly
transfer of work to the other employees of the Company, and the defense of any
action brought by any third party against the Company that relates in any way to
the Executive's acts or omissions while employed by the Company.  The Executive
also agrees to sign and deliver the Termination Certificate attached hereto as
Exhibit A prior to her termination of employment with the Company.

 

7. Post-Termination Activity.

 

7.1 No Use of Proprietary Information.  The Executive acknowledges that the
pursuit of the activities forbidden by this subsection would necessarily involve
the use or disclosure of Proprietary Information in breach of this Agreement,
but that proof of such a breach would be extremely difficult.  To forestall such
disclosure, use, and breach, and in consideration of the employment under this
Agreement, the Executive also agrees that while employed by the Company, and for
a period of six (6) months after termination of the Executive's employment, the
Executive shall not, directly or indirectly:

 

(i) divert or attempt to divert from the Company or any Affiliate ("Affiliate"
shall mean any person or entity that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
such entity).  For the purposes of this definition "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and includes (a)
ownership directly or indirectly of 50% or more of the shares in issue or other
equity interests of such person, (b) possession directly or indirectly of 50% or
more of the voting power of such person or (c) the power directly or indirectly
to appoint a majority of the members of the board of directors or similar
governing body of such person, and the terms "controlling" and "controlled" have
meanings correlative to the foregoing) any business of any kind in which it is
engaged, including, without limitation, soliciting business from or performing
services for, any persons, company or other entity which at any time during the
Executive's employment by the Company is a client, supplier, or customer of the
Company or prospective client, supplier, or customer of the Company if such
business or services are of the same general character as those engaged in or
performed by the Company; 

 

(ii) solicit or otherwise induce any person to terminate her employment or
consulting relationship with the Company or any Affiliate; or

 

(iii) engage, invest or assist in any business activity that directly or
indirectly competes with any business plan of the Company or any Affiliate.

 

In addition, because the Executive acknowledges the difficulty of establishing
when any intellectual property, invention, or proprietary information is first
conceived or developed by the Executive, or whether it results from access to
Proprietary Information or the Company equipment, supplies, facilities, or data,
the Executive agrees that any intellectual property, invention, or proprietary
information shall be reported to the Company and, unless proven otherwise to the
reasonable satisfaction of the Company, shall be presumed to be an Invention (as
defined below) for the purpose of this Agreement and shall be subject to all
terms and conditions hereof, if reduced to practice by the Executive or with the
aid of the Executive within six (6) months after termination of the Initial
Period or Extended Period, as applicable.

 

7.2 No Competition.  Notwithstanding Section 7.1 above, while employed by the
Company and for a period of six (6) months after the termination of the
Executive's employment with the Company for any reason whatsoever, the Executive
shall not, directly or indirectly, as an executive, employer, employee,
consultant, agent, principal, partner, manager, stockholder, officer, director,
or in any other individual or representative capacity, engage, aid, counsel or
participate in any business within Hong Kong and the People’s Republic of China
that is competitive with the business of the Company or any
Affiliate.  Notwithstanding the foregoing, the Executive may own less than one
percent (1%) of any class of stock or security of any corporation listed on an
internationally recognized securities exchange which competes with the Company.

 



 

 

 

7.3 Enforceability.  The covenants of this Article 7 are several and separate,
and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant.  If any provision of this Article 7 relating
to the time period or geographic area of the restrictive covenants shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or geographic area, as applicable, that such court deems reasonable and
enforceable, then this Agreement shall automatically be considered to have been
amended and revised to reflect the maximum time period or geographic area that
such court deems enforceable.

 

7.4 Independent Covenants.  All of the covenants in this Article 7 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Executive against the
Company or any of its Affiliates, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants.



 

8. Proprietary Information.

 

The Executive agrees during her employment with the Company and within three (3)
years thereafter, to hold in strictest confidence and trust, and not to use or
disclose to any person, firm or corporation any Proprietary Information without
the prior written consent of the Company, except as necessary in carrying out
her duties as an employee of the Company for the benefit of the
Company.  "Proprietary Information" means any information of a proprietary,
confidential or secret nature that may be disclosed to the Executive that
relates to the business of the Company or of any parent, subsidiary, Affiliate,
customer or supplier of the Company or any other party with whom the Company
agrees to hold information of such party in confidence ("Relevant
Parties").  Such Proprietary Information includes, but is not limited to,
Inventions (as defined below), research, product plans, products, services,
business strategies, personnel information, customer lists, customers, markets,
technical information, forecasts, marketing, finances or other business
information of the Company and its Affiliates.  This information shall remain
confidential whether it was disclosed to the Executive either directly or
indirectly in writing, orally or by drawings or observation.  The Executive
understands that Proprietary Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act of the Executive or others who were under confidentiality
obligations as to the items involved.

 

9. Former Employer Information.

 

The Executive agrees that she will not, during her employment with the Company,
improperly use or disclose any proprietary information or trade secrets, or
bring onto the premises of the Company any unpublished document or proprietary
information belonging to any former or concurrent employer or other person or
entity (excluding any direct or indirect subsidiary of the Company).

  

10. Third Party Information.

 

The Executive recognizes that the Company has received and in the future will
receive confidential or proprietary information from third parties.  The
Executive agrees to hold all such confidential or proprietary information in the
strictest confidence and trust, and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out her work for the
Company consistent with the Company's agreement with such third party.

 

11. No Conflict.

 

The Executive represents and warrants that the Executive's execution of this
Agreement, her employment with the Company, and the performance of her proposed
duties under this Agreement shall not violate any obligations she may have to
any former employer or other party, including any obligations with respect to
proprietary or confidential information or intellectual property rights of such
party or require the consent or approval of any third party.

 



 

 

 

12. Inventions.

 

12.1 Inventions Retained and Licensed.  The Executive has attached,
as Exhibit B, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by the Executive
prior to the Executive's employment with the Company ("Prior Inventions"), which
belong to the Executive, and which relate to the Company's actual and/or
proposed business, products or research and development.  If, in the course of
her employment with the Company, the Executive incorporates into a Company
product, process or machine a Prior Invention owned by the Executive or in which
the Executive has an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.

 

12.2 Assignment of Inventions.  The Executive agrees that she will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby irrevocably assigns to the Company, or
its designee, all the Executive's right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, drawings, discoveries, ideas, formulas, processes,
compositions of matter, software, databases, mask works, computer programs
(including all source codes) and related documentation, algorithms, engineering
and reverse engineering, technology, hardware configuration information, logos,
trade names, trademarks, patents, patent applications, copyrights, trade secrets
or know-how, which the Executive may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to practice
("Inventions"), while the Executive is employed by the Company.  The Executive
further acknowledges that all original works of authorship which are made by the
Executive (solely or jointly with others) within the scope of and during her
employment with the Company and which are protectable by copyright are "works
made for hire," as that term is defined in the United States Copyright Act and
that the Company will be considered the author and owner of such works.  The
Executive understands and agrees that the decision whether or not to
commercialize or market any Invention developed by the Executive solely or
jointly with others is within the Company's sole discretion and for the
Company's sole benefit and that no royalty will be due to the Executive as a
result of the Company's efforts to commercialize or market any such Invention.

 

12.3 Waiver of Moral Rights.  To the utmost extent legally permitted, the
Executive also hereby forever waives and agrees never to assert any and all
Moral Rights (as defined below) he may have in or with respect to any Invention,
even after termination of her work on behalf of the Company.  "Moral Rights"
mean any rights to claim authorship of an Invention to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a "moral right."

 

12.4 Maintenance of Records.  The Executive agrees to keep and maintain adequate
and current written records of all Inventions made by the Executive (solely or
jointly with others) during the Executive's employment with the Company.  The
records will be in the form of notes, sketches, drawings, and any other format
that may be specified by the Company.  The records will be provided to, and
remain the sole property of, the Company at all times.

 

12.5 Patent and Copyright Registrations.  The Executive agrees to assist the
Company, or its designee, at the Company's expense, in every proper way, to
secure the Company's rights in the Inventions and any copyrights, patents, mask
work rights, trade secret rights or other intellectual property rights relating
thereto in any and all countries.  The Executive will disclose to the Company
all pertinent information and data which the Company deems necessary for the
execution of all applications, specifications, oaths, assignments and execute
all instruments necessary to apply for and obtain such rights and in order to
assign and convey to the Company, its successors, assigns, and nominees, the
sole and exclusive right, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights, or other intellectual property rights
relating thereto.  The Executive further agrees that the Executive's obligation
to execute or cause to be executed, when it is in the Executive’s power to do
so, any such instrument or papers shall continue after the termination of this
Agreement.  If the Company is unable, because of the Executive's mental or
physical incapacity or for any other reason, to secure her signature to apply
for or to pursue any application for any patents or copyright registrations
covering the Inventions assigned to the Company as above, then the Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as her agent and attorney in fact, to act for and in the
Executive's behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters, patent or copyright registrations thereon with the same legal force and
effect as if executed by the Executive.

 



 

 

 

13. Alternative Dispute Resolution.

 

Except with respect to any proceeding brought under Section 7 hereof, the
Company and Executive mutually agree that any controversy or claim arising out
of or relating to this Agreement or the breach thereof, or any other dispute
between the parties, shall be submitted to mediation before a mutually agreeable
mediator, which cost is to be borne equally by the parties hereto. In the event
the Parties fail to agree on a mediator, or mediation is unsuccessful in
resolving the claim or controversy within one (1) month after the commencement
of mediation, such claim or controversy shall be resolved by arbitration in Hong
Kong. Any dispute, controversy, difference or claim arising out of or relating
to this Agreement, including the existence, validity, interpretation,
performance, breach or termination thereof or any dispute regarding
non-contractual obligations arising out of or relating to it shall be referred
to and finally resolved by arbitration administered by the Hong Kong
International Arbitration Centre (HKIAC) under the UNCITRAL Arbitration Rules in
force when the Notice of Arbitration is submitted , as modified by the HKIAC
Procedures for the Administration of International Arbitration. The law of this
arbitration clause shall be Hong Kong law. The seat of arbitration shall be in
Hong Kong. The number of arbitrators shall be one. The arbitration proceedings
shall be conducted in English.

 

14. Miscellaneous.

 

14.1 Continuing Obligations.  The obligations in this Agreement will continue in
the event that the Executive is hired, renders services to or for the benefit of
or is otherwise retained at any time by any present or future Affiliates of the
Company.  Any reference to the Company in this Agreement will include
such Affiliates.  Upon the expiration or termination for any reason whatsoever
of this Agreement, the Executive shall forthwith resign from any employment of
office with an Affiliate of the Company unless the board of directors of the
Company requests otherwise.

 

14.2 Notification.  The Executive hereby authorizes the Company to notify her
actual or future employers of the terms of this Agreement and her
responsibilities hereunder.

 

14.3 Name and Likeness Rights.  The Executive hereby authorizes the Company to
use, reuse, and to grant others the right to use and reuse, her name,
photograph, likeness (including caricature), voice, and biographical
information, and any reproduction or simulation thereof, in any media now known
or hereafter developed (including but not limited to film, video and digital or
other electronic media), both during and after her employment, for whatever
purposes the Company deems necessary.

 

14.4 Injunctive Relief. The Executive understands that in the event of a breach
or threatened breach of this Agreement by her, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief to enforce
this Agreement.

 

14.5 Entire Agreement.  This Agreement, including the exhibits attached hereto,
is intended to be the final, complete, and exclusive statement regarding their
subject matter, except for other agreements specifically referenced
herein.  Unless otherwise specifically provided for herein, this Agreement
supersedes all other prior and contemporaneous agreements and statements
pertaining to this subject matter, and may not be contradicted by evidence of
any prior or contemporaneous statements or agreements.  To the extent that the
practices, policies, or procedures of the Company, now or in the future, apply
to the Executive and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.

 



 

 

 

14.7 Amendments, Renewals and Waivers.  This Agreement may not be modified,
amended, renewed or terminated except by an instrument in writing, signed by the
Executive and by a duly authorized representative of the Company other than the
Executive.  No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, or power under this Agreement
preclude any other or further exercise thereof, or the exercise of any other
right, remedy, or power provided herein or by law or in equity.

 

14.8 Assignment; Successors and Assigns.  The Executive agrees that she will not
assign, sell, transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, or by operation of law, any rights or obligations under this
Agreement, nor shall the Executive's rights be subject to encumbrance or the
claims of creditors.  Any purported assignment, transfer, or delegation shall be
null and void.  Nothing in this Agreement shall prevent the consolidation of the
Company with, or its merger into, any other corporation, or the sale by the
Company of all or substantially all of its properties or assets, or the
assignment by the Company of this Agreement and the performance of its
obligations hereunder to any successor in interest.  In the event of a change in
ownership or control of the Company, the terms of this Agreement will remain in
effect and shall be binding upon any successor in interest.  Notwithstanding and
subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.

 

14.9 Indemnification. The Company shall indemnify the Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by the Executive in connection with any action, suit or
proceeding to which she may be made a party by reason of being an officer,
director or employee of the Company or of any subsidiary or affiliate of the
Company or any other corporation for which the Executive serves in good faith as
an officer, director, or employee.  The Company will cover Executive under its
directors and officers liability insurance in the same amount and to the same
extent as the Company covers its other officers and directors.

 

14.10 Notices.  All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered or mailed if delivered personally or by nationally
recognized courier or mailed by registered mail (postage prepaid, return receipt
requested) or by telecopy to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice, except that
notices of changes of address shall be effective upon receipt):

  

To: Company Contact Address: Takung Art Co., Ltd   Room 1105 Wing On Plaza, 62
Mody Road, Tsim Sha Tsui, Kowloon, Hong Kong Attention: Fang Mu, Chief Executive
Officer     To: Executive Contact Address: No. 351, Zone 1 ,Qian Jin Nong Ken
Zone B,Tong Jiang City ,Hei Long Jiang ,PRC     Attention: Jing Wang

 

14.11 Waiver of Immunity.  To the extent that any Party (including its assignees
of any such rights or obligations hereunder) may be entitled, in any
jurisdiction, to claim for itself (or himself or herself) or its revenues or
assets or properties, immunity from service of process, suit, the jurisdiction
of any court, an interlocutory order or injunction or the enforcement of the
same against its property in such court, attachment prior to judgment,
attachment in aid of execution of an arbitral award or judgment (interlocutory
or final) or any other legal process, and to the extent that, in any such
jurisdiction there may be attributed such immunity (whether claimed or not),
such Party hereby irrevocably waives such immunity.

 



 

 

 

14.12 Severability; Enforcement.  If any provision of this Agreement, or its
application to any person, place, or circumstance, is held by an arbitrator or a
court of competent jurisdiction to be invalid, unenforceable, or void, such
provision shall be enforced (by blue-penciling or otherwise) to the maximum
extent permissible under applicable law, and the remainder of this Agreement and
such provision as applied to other persons, places, and circumstances shall
remain in full force and effect.

 

14.13 Governing Law.  This Agreement shall in all respects be construed and
enforced in accordance with and governed by the laws of Hong Kong, without
regard to principles of conflict of laws.

 

14.14 Interpretation.  This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party.  Sections and
section headings contained in this Agreement are for reference purposes only,
and shall not affect in any manner the meaning or interpretation of this
Agreement.  Whenever the context requires, references to the singular shall
include the plural and the plural the singular.  References to one gender
include both genders.

  

14.15 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement, but
all of which together shall constitute one and the same instrument.

 

 

 

  

EXECUTIVE ACKNOWLEDGEMENT.  The Executive acknowledges (i) that she has
consulted with or has had the opportunity to consult with independent counsel of
her own choice concerning this Agreement and has been advised to do so by the
Company, and (ii) that she has read and understands the Agreement, is fully
aware of its legal effect, and has entered into it freely based on her own
judgment.  The Executive hereby agrees that her obligations set forth in
Sections 7, 8, and 9 hereof and the definitions of Proprietary Information and
Inventions contained therein shall be equally applicable to Proprietary
Information and Inventions relating to any work performed by the Executive for
the Company prior to the execution of this Agreement.

 

The parties have duly executed this Agreement as of the date first written
above.

 

  EXECUTIVE:                    /s/ Jing Wang     Name: Jing Wang              
    COMPANY:           Takung Art Co., Ltd                   By:  /s/ Fang Mu  
  Name: Fang Mu   Title:   Chief Executive Officer

  

 

 

  

EXHIBIT A

 

TERMINATION CERTIFICATE

 

This is to certify that I have returned all property of Takung Art Co., Ltd.
(the "Company") and the Relevant Parties, including, without limitation, all
books, manuals, records, models, drawings, reports, notes, contracts, lists,
blueprints, and other documents and materials, electronic data recorded or
retrieved by any means, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment with the Company,
and that I did not make or distribute any copies of the foregoing.

 

I further certify that I have reviewed the Executive Employment Agreement (the
"Agreement") signed by me and that I have complied with and will continue to
comply with all of its terms, including, without limitation, (i) the reporting
of any Inventions or any improvement, rights, or claims related to the
foregoing, conceived or developed by me and covered by the Agreement; (ii) the
preservation as confidential of all Proprietary Information pertaining to the
Company and the Relevant Parties; (iii) not participating in any business
competitive with the business of the Company; (iv) not acting as the legal
representative or an executive officer of any other company within and outside
Hong Kong, and (v) the reporting of any remuneration paid to me due to any
employment or self-employment during the severance period, if any.  This
certificate in no way limits my responsibilities or liabilities to the Company
or the Company's rights under the Agreement.

 

On termination of my employment with the Company, I will be employed by [name of
new employer] in the [division name] division and I will be working in
connection with the following projects:

 

[generally describe the projects]

 

       

 

Date:             Print Executive's Name                                      
Executive's Signature

  

 

 

  

EXHIBIT B

 

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 



Title Date  Identifying Number or Brief Description



 



 

 

 

______X_____                             No inventions or improvements

____________                              Additional Sheets Attached

 

Signature of Executive:   /s/                                         

Printed Name of Executive: Jing Wang

Date:    May , 2020                          

 



 

 

 

 

 

 

 



 

